Citation Nr: 1132314	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  08-17 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES


1.  Entitlement to an initial compensable rating for dermatitis since November 1, 2005.

2.  Entitlement to a disability rating in excess of 10 percent for dermatitis from July 20, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active service from October 1985 to October 2005, including in the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi that granted service connection for dermatitis and assigned an initial noncompensable rating, effective from November 1, 2005.  In a September 2010 rating decision, the RO increased the evaluation to 10 percent, effective from July 20, 2007.  

An RO hearing was held in October 2007.  A Travel Board hearing was held at the RO in August 2009.  Another hearing was held by videoconference in April 2011 before the undersigned Veterans Law Judge.  Transcripts are of record.

The issue of entitlement to a disability rating in excess of 10 percent for dermatitis from July 20, 2007 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since November 1, 2005, the Veteran's dermatitis has not affected at least five percent of exposed areas, or at least five percent of his total body area, and immunosuppressive therapy has not been prescribed.


CONCLUSION OF LAW

Since November 1, 2005, the criteria for an initial compensable evaluation for dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7806 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Here, the claim for an increased rating for dermatitis arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service and VA treatment records have been obtained and he was provided with VA examinations.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  No further assistance to develop evidence is required.  

The Veteran was also provided hearings related to his present claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, both Veterans Law Judges fully explained the issue on appeal and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding.  The Veterans Law Judges solicited information from the Veteran so that he was able to clarify his contentions and provide pertinent evidence as to the nature and severity of his dermatitis disability.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judges complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Finally, this case was remanded by the Board in May 2010.  The Board directed the RO to obtain outstanding private medical records and afford the Veteran a VA examination.  The RO has complied with the Board's remand instructions.  As such, he will not be prejudiced by a decision on the merits of his claim.  

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where the appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The service-connected dermatitis disability is rated 0 percent, under DC 7806, since November 1, 2005.  See 38 C.F.R. § 4.118, DC 7806 (2010).  The Veteran contends that a compensable disability rating is warranted. 

Diagnostic Code 7806 provides ratings for dermatitis or eczema.  Dermatitis or eczema is to be rated under either the criteria under DC 7806 or to be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  Diagnostic Code 7806 provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period, is rated noncompensably (0 percent) disabling.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  38 C.F.R. § 4.118, DC 7806 (2010).  

The schedular criteria by which skin disabilities are rated were recently revised, effective October 23, 2008, so that it more clearly reflects VA policies concerning the rating of scars. 73 Fed. Reg. 54,708-54,712 (September 23, 2008).  Because these modifications were expressly made applicable only to claims filed on or after the effective date, they are not applicable to the instant claim, which was originally received in April 2005.

Service treatment records show treatment for skin problems.

At a September 2006 VA examination, the Veteran reported that his dermatitis manifested in service as a dry red rash with flakiness around the borders.  He denied itching.  He also denied treatment or medication for the condition, but the examiner indicated that he was a poor historian.  The Veteran reported that the rash resolves on its own, but he has experienced three to four similar flare-ups behind each ear.  He stated that the condition had been constant but had not progressed.  The rash was reportedly present year-round.  He denied any functional impairment in performing his work or being incapacitated from working.  On physical examination, the Veteran's arms, legs, and chest were clear of inflammation or rash.  There was no skin breakdown, ulceration, scarring or disfigurement.  There was a scaly appearance behind both ears.  The diagnosis was dermatitis.  The examiner stated that the Veteran had less than 1 percent of his total body area involved and less than 1 percent of his exposed skin was involved.  

At an RO hearing held in October 2007, the Veteran reported that when he had an outbreak of dermatitis, he experienced extreme redness, soreness, itching, scabs, and bleeding in the affected areas.  He stated that the dermatitis occurs mostly behind his ears, but sometimes it is above his eyebrows and on his back and right arm.  He described quarter-sized blotches on his back.  He stated that the outbreaks on his ears were constant, but outbreaks involving the other areas occurred only about monthly.  He denied receiving any medical treatment for his condition.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's dermatitis is appropriately evaluated as noncompensable.  In this regard, findings from the September 2006 VA examination shows that the Veteran's dermatitis affects less than five percent of exposed areas, and less than five percent of his total body area.  Moreover, during this appeal period, there is no evidence of treatment for the dermatitis, and the Veteran denied the same.  As the criteria for a compensable rating under DC 7806 are not met; a compensable rating is not warranted for this particular appeal period.  The Board has considered whether other diagnostic codes are applicable, however the evidence clearly shows that the Veteran's predominant disability is dermatitis, which is specifically contemplated in DC 7806.  In any event, the Veteran's dermatitis, which is currently located on both ears, is not considered in any way disfiguring, or the equivalent of a painful or unstable scar, thus Diagnostic Codes 7800 and 7804 do not provide for a higher rating.

The Board has considered whether the appellant is entitled to an extraschedular evaluation.  38 C.F.R. § 3.321.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, there must be a comparison between the level of severity and symptomatology of the service-connected disability and the criteria found in the rating schedule to determine whether the disability picture is adequately contemplated by the rating schedule. Id.  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  Here, the Board finds that the rating criteria adequately contemplate the manifestations of the Veteran's dermatitis disability.  Here, the service-connected dermatitis disability involves significantly less than 5 percent of the Veteran's entire body and less than 5 percent of exposed areas affected, and required no treatment, topical or otherwise, during the appeal period in question.  These manifestations are specifically contemplated in the pertinent rating criteria and are therefore adequate to evaluate the Veteran's disability.  Accordingly, referral for consideration of extraschedular rating is not warranted.

Finally, the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) held that every claim for a higher rating includes a claim for a total disability based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevents him from working.  In this case, the Veteran has not claimed that his service-connected dermatitis disability prevents him from working, and the evidence does not reflect the same.  Thus, a claim for TDIU has not been raised in this decision.

ORDER

An initial compensable evaluation for dermatitis since November 1, 2005 is denied.

REMAND

The Veteran seeks a rating in excess of 10 percent for dermatitis from July 20, 2007.  At an April 2011 hearing, he and his wife testified that the dermatitis had worsened since his since the most recent VA examination conducted in February 2009.  Specifically, they indicated that the dermatitis now affects his arms, hands, feet, legs in addition to his ears and back.  As such, VA is required to afford him a contemporaneous VA examination, to assess the current nature, extent and severity of this disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this issue.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all outstanding private treatment records related to his dermatitis condition.  Thereafter, the RO should request that the Veteran provide, or authorize VA to obtain, these records.  All efforts to obtain any medical reports made should be documented and incorporated into the claims file.

2.  Then notify the Veteran that he may submit lay statements from himself as well as from individuals who have first-hand knowledge of his skin symptoms.  He should be provided an appropriate amount of time to submit this lay evidence. 

3.  After associating any additional medical records and lay statements, schedule the Veteran for a VA examination of the nature and severity of his service-connected dermatitis, involving the back, ears, legs, hands, arms, and feet.  The claims file must be made available to the examiner for review.  All appropriate testing should be conducted, and all pertinent findings reported.  The examiner should provide a comprehensive report discussing the current severity of this disability, including all current pathology and associated functional impairment.  The assessment should include, but is not limited to an estimate, to the extent possible, of what percentages of the body and/or the exposed areas of the body are affected by the dermatitis.  The examiner should also indicate the nature and frequency of any systemic therapy such as corticosteroids or other immunosuppressive drugs used to treat this condition.  

4.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


